Vookkies, J.
The plaintiff has moved for the dismissal of the appeal on several grounds, one of which only need be noticed. The plaintiff is the surviving spouse, and the defendants the descendants and heirs, by a former marriage, of William Bay, deceased. This action was brought by the plaintiff to recover one-half of the property and effects belonging to the community which formerly existed between her and the said Bay. Her demand was resisted by the defendants on several grounds, as alleged in their answer. The case was submitted to a jury, and from the judgment rendered on their verdict in favor of the plaintiff, an appeal was granted to the defendants. The ground on which we are of opinion that the appeal must bo dismissed, is, because the appeal was taken by the defendants generally, and the appeal bond is only signed by W. 8. Gordon and W. 8. Bates, as principals, who arc not the real defendants in this suit, their wives only being parties in interest. O. P. 513, 578, 579'. This case can hardly bo distinguished from that of Wood v. Wall, 5 A. 179.
It is therefore ordered, adjudged and decreed, that the appeal be dismissed at the costs of W. 8. Gordon and W. S. Bates.